DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10,736,557. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a system and method of using MEG data to determine whether the test patient is cognitively impaired.

U. S. Application No. 16/919,094
U. S. Patent No. 10,736,557

1. A computer-implemented method, comprising: accessing, by a processor, a set of epochs of magnetoencephalography (MEG) data of responses of a test patient to a plurality of auditory stimulus events; determining, by the processor and for each epoch, a characteristic of a sorting peak in a tri-peak pattern, the tri-peak pattern comprising a first peak, a second peak, and a third peak, the sorting peak being one of the first peak, the second peak, or the third peak; sorting, by the processor, the set of epochs based on values of the characteristic of the sorting peak of the epochs; determining, by the processor, one or more parameters of the set of epochs that are sorted, each of the one or more parameters related to one or more of the first peak, the second peak, or the third peak; and providing, by the processor and based on the one or more parameters, a determination whether the test patient is cognitively impaired.







12. The computer-implemented method of claim 1, wherein the first peak is a type-A peak, a type-B peak, or a type-C peak, and the second peak is a different one of those peaks.

13. The computer-implemented method of claim 1, wherein providing the determination whether the test patient is cognitively impaired comprises inputting the one or more parameters to a machine learning model that performs the determination.

14. The computer-implemented method of claim 13, wherein the machine learning model includes at least one of a random forest model, a gradient boosting model, a support vector machine (SVM) model, a linear SVM model, a radial basis function kernel SVM, a linear regression, a logistic regression, or a neural network.

15. A system comprising:
a magnetoencephalography (MEG) device configured to transmit a plurality of auditory stimulus events to a test patient and to measures responses of the test patient to generate at least a set of epochs of MEG data; and
a computing device that comprises one or more processors and memory configured to store instructions, the instructions, when executed by the one or more processors, cause the one or more processors to perform at least:
access the set of epochs of MEG data,
determine, for each epoch, a characteristic of a sorting peak in a tri-peak pattern, the tri-peak pattern comprising a first peak, a second peak, and a third peak, the sorting peak being one of the first peak, the second peak, or the third peak,
sort the set of epochs based on values of the characteristic of the sorting peak of the epochs,
determine one or more parameters of the set of epochs that are sorted, each of the one or more parameters related to one or more of the first peak, the second peak, or the third peak, and
provide, based on the one or more parameters, a determination whether the test patient is cognitively impaired.




20. A system comprising: a computing device that comprises one or more processors and memory configured to store instructions, the instructions, when executed by the one or more processors, cause the one or more processors to perform at least: access a set of epochs of magnetoencephalography (MEG) data of responses of a test patient to a plurality of auditory stimulus events,
determine, for each epoch, a characteristic of a sorting peak in a tri-peak pattern, the tri-peak pattern comprising a first peak, a second peak, and a third peak, the sorting peak being one of the first peak, the second peak, or the third peak,
sort the set of epochs based on values of the characteristic of the sorting peak of the epochs,
determine one or more parameters of the set of epochs that are sorted, each of the one or more parameters related to one or more of the first peak, the second peak, or the third peak, and
provide, based on the one or more parameters, a determination whether the test patient is cognitively impaired; and
a user interface in communication with the computing device, the user interface configured to display the determination. 

A computer-implemented method comprising: accessing, by a processor, a set of epochs of magnetoencephalography (MEG) data of responses of a brain of a test patient to a plurality of auditory stimulus events; processing, by the processor, the set of epochs to identify a tri-peak subset of the epochs, each epoch in the subset comprising a first peak, a second peak, and a third peak; determining, by the processor, a plurality of parameter values by analyzing the individual epochs of the MEG data, at least one of the parameter values determined based on a count of epochs in the set having one or more of the first, second, and third peaks; and at least one of the parameter values determined based on amplitudes of one of first, second, and third peaks of at least some of the epochs in the tri-peak subset; inputting, by the processor, the parameter values into a model that is trained based on the parameters to determine whether the test patient is cognitively impaired; and providing, by the processor, the determination.


3. The method of claim 2 wherein the first peak is the type-A peak, the type-B peak, or the type-C peak, and the second peak is a different one of those peaks.

48. The method of claim 1 wherein the model is a one-step model configured to classify the test patient as cognitively impaired or not-cognitively impaired.

50. The method of claim 1 wherein the model was trained using at least one of a random forest model, a gradient boosting model, a support vector machine (SVM) model, a linear SVM model, a radial basis function kernel SVM, a linear regression, and a logistic regression.




A computer-implemented method comprising: accessing, by a processor, a set of epochs of magnetoencephalography (MEG) data of responses of a brain of a test patient to a plurality of auditory stimulus events; processing, by the processor, the set of epochs to identify a tri-peak subset of the epochs, each epoch in the subset comprising a first peak, a second peak, and a third peak; determining, by the processor, a plurality of parameter values by analyzing the individual epochs of the MEG data, at least one of the parameter values determined based on a count of epochs in the set having one or more of the first, second, and third peaks; and at least one of the parameter values determined based on amplitudes of one of first, second, and third peaks of at least some of the epochs in the tri-peak subset; inputting, by the processor, the parameter values into a model that is trained based on the parameters to determine whether the test patient is cognitively impaired; and providing, by the processor, the determination.




A computer-implemented method comprising: accessing, by a processor, a set of epochs of magnetoencephalography (MEG) data of responses of a brain of a test patient to a plurality of auditory stimulus events; processing, by the processor, the set of epochs to identify a tri-peak subset of the epochs, each epoch in the subset comprising a first peak, a second peak, and a third peak; determining, by the processor, a plurality of parameter values by analyzing the individual epochs of the MEG data, at least one of the parameter values determined based on a count of epochs in the set having one or more of the first, second, and third peaks; and at least one of the parameter values determined based on amplitudes of one of first, second, and third peaks of at least some of the epochs in the tri-peak subset; inputting, by the processor, the parameter values into a model that is trained based on the parameters to determine whether the test patient is cognitively impaired; and providing, by the processor, the determination.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793